Order entered April 20, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00954-CV

                     ABDUL MATEEN MODI, Appellant

                                       V.

                         AFSHEEN IMRAN, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-03597-2019

                                    ORDER

      By postcard notice dated April 6, 2021, we notified appellant that his brief

was past due and instructed him to file his brief along with an extension motion

within ten days. Before the Court is appellant’s April 16, 2021 request for an

extension of time to file his brief. We GRANT the motion and extend the time to

May 17, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE